Citation Nr: 1707931	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to December 27, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970 and from October 1970 to April 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2014, and a transcript of the hearing is associated with his claims folder.  In April 2015, the Board remanded the case for additional development.  

The issue of entitlement to TDIU from December 27, 2013 is moot, as the Veteran has a 100 percent combined rating from that date.  The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case are distinguishable from Bradley, which involved the assignment of a TDIU (total rating) based on a single "less than total" (70 percent) disability rating with subsequently claimed additional orthopedic disabilities that combined to 60 percent.  The instant case, however, is distinguishable from Bradley in that here, the Veteran is now in receipt of a 100 percent combined schedular rating for multiple disabilities, effective from December 27, 2013, and the issue of the Veteran's entitlement to a higher rating for any one of his multiple service-connected disabilities has not been developed for review before the Board.  Any TDIU granted would necessarily be based on all the service-connected disabilities.  See 38 C.F.R. § 4.16.  If the Veteran were to be awarded a TDIU based on all the service-connected disabilities, which are already rated at a combined disability rating of 100 percent, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14 (2014).  For these reasons, the Board finds that the TDIU claim is rendered moot from December 27, 2013.


FINDING OF FACT

1.  The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule prior to December 27, 2013, reflect a combined rating of 70 percent from June 25, 2007 for: lumbosacral strain with DJD rated 40 percent, DJD right knee rated 10 percent, DJD left knee rated 10 percent, tinnitus rated 10 percent, hypertension rated 10 percent, bilateral hearing loss rated 0 percent, and postoperative repair right inguinal hernia rated 0 percent.  The Veteran had a combined rating of 90 percent effective August 8, 2011, with the addition of a 60 percent rating for chronic renal insufficiency with hypertension.  The combined 90 percent rating remained despite the later addition of a 20 percent rating for type 2 diabetes mellitus.

2.  Prior to December 27, 2013, the Veteran's service-connected disabilities did not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to December 27, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's representative argued in November 2016 that the VA examiner who examined the Veteran in 2015 was unable to render any opinions pertaining to the Veteran's knees and low back, as VBMS was inoperable at the time.  However, the examiner later was able to access VBMS and CPRS and to render the opinions which are necessary.  Furthermore, the representative argued that the VA examiner provided conclusory statements for the Veteran's service-connected hearing loss, tinnitus, hypertension, diabetes mellitus, and nephrosclerosis, pertaining to how they affect his ability to obtain and maintain substantially gainful employment.  However, the reasons provided by the examiner are adequate and/or it is otherwise obvious that the Veteran's service-connected disabilities did not preclude him from all forms of substantially gainful employment prior to December 27, 2013, as will be discussed below.  Accordingly, the Board concludes that VA has met its duty to assist the Veteran.  

The Veteran appeals for a TDIU prior to December 27, 2013, due to service-connected disabilities.  In April 2008, he alleged that his back and knees prevented him from securing or following any substantially gainful occupation.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule prior to December 27, 2013, reflect  a combined rating of 70 percent from June 25, 2007 for: lumbosacral strain with DJD rated 40 percent, DJD right knee rated 10 percent, DJD left knee rated 10 percent, tinnitus rated 10 percent, hypertension rated 10 percent, bilateral hearing loss rated 0 percent, and postoperative repair right inguinal hernia rated 0 percent.  The Veteran had a combined rating of 90 percent effective August 8, 2011, with the addition of a 60 percent rating for chronic renal insufficiency with hypertension.  The combined 90 percent rating remained despite the later addition of a 20 percent rating for type 2 diabetes mellitus.  They combine to at least 70 percent during the period of concern.  Accordingly, schedular consideration of a TDIU under 38 C.F.R. § 4.16(a) is in order.  

The preponderance of the evidence indicates, however, that prior to December 27, 2013, the Veteran was not precluded from all forms of substantially gainful employment due to his service-connected disabilities.  To the contrary, the preponderance of the evidence indicates that substantially gainful sedentary employment for which he was qualified was not precluded by his service-connected disabilities.  The evidence of record shows that has a 2-year associates degree from a graphic arts college, and that he had Leadership School, Drill Sergeant School, Transition Training, and German Headstart Training in service.  He was awarded the NCO Professional Development Ribbon (Advanced Level) and took a Company Commander-First Sergeant course.  He had 22 years of service in the Army, and after service, he worked as a correctional officer supervisor (Sergeant, charged with custody of prison inmates) (one of his last jobs, from which he was said to have resigned) and as a supervisory worker at a halfway house, in the Intensive Motivational Program for Alternative Correctional Treatment.  During his service, his secondary specialties included armor reconnaissance specialist, and he served in Germany.  He attained the rank of Sergeant First Class E7.  

The evidence, including 2008, 2011, and/or 2015 VA examination reports, shows that the Veteran's current disability from his mild knee and lumbar spine conditions would be mild at most, meaning he should avoid high impact activity, repetitive stairs, and climbing ladders.  The Veteran's mild and mild to moderate sensorineural hearing loss and tinnitus impact him only in that he had difficulty understanding conversation, television, and the doorbell.  The 2015 examiner, after noting that the Veteran may have "some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the phone" concluded that "[w]ith amplification and with reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss and tinnitus should not significantly affect vocational potential or limit participation in most work activities."  The 2015 examiner stated that the Veteran's renal insufficiency, hypertension, and diabetes mellitus "has never had any impact on his ability to work during any time period."  The 2014 diabetes mellitus examiner likewise found that his diabetes mellitus disability did not impact his ability to work, and the 2011 kidney disorders examiner similarly found that his kidney disability did not impact his ability to work.  His right inguinal hernia would only preclude him from lifting heavy weights.  This is information a VA examiner who interviewed him and reviewed his record provided in 2015, and it is supported by the record.  The Veteran himself appears to have provided data for the examiner who reached these conclusions.  

There is no expert evidence in the record to the contrary.  In other words, no expert has indicated that the Veteran's functional limitations due solely to his service-connected disabilities precluded him from substantially gainful sedentary employment, for which he was qualified by virtue of his education and prior work experience, prior to December 27, 2013.

There is a Social Security Administration decision of record finding that the Veteran met its disability criteria, but it is from prior to the rating period in question and, most significantly, considered functional limitations due to additional disabilities for which service connection is not in effect.  As a result, that evidence has little to no probative value with respect to the issue in this appeal.  A VA physician indicated in August 2010 that the Veteran was unable to obtain gainful employment, but again, that conclusion was based on consideration of the Veteran's significant neck disability which is not service-connected.  Accordingly, that statement also have little to no probative value.  While a 2009 VA knee examination noted significant effects on the Veteran's usual occupation, that examiner did not address the question of whether the Veteran would be unable to follow any substantially gainful occupation.  TDIU must be due to service-connected disabilities alone, without consideration of nonservice-connected disabilities or age.  See 38 C.F.R. § 4.16. 

As the preponderance of the evidence indicates that the Veteran's service-connected disabilities did not preclude him from all forms of substantially gainful sedentary employment that he was qualified for prior to December 27, 2013, a TDIU is not warranted prior to December 27, 2013.  See 38 C.F.R. § 4.16. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a TDIU prior to December 27, 2013 is not warranted.  The appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


